     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     TINA L. NAICKER, CSBN 252766
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, California 94105
 6   Telephone: (415) 268-5611
     Facsimile: (415) 744-0134
 7   E-Mail: Tina.Naicker@SSA.gov

 8   Attorneys for Defendant
 9                                  UNITED STATES DISTRICT COURT

10                                 EASTERN DISTRICT OF CALIFORNIA

11                                         FRESNO DIVISION

12
                                                     ) Case No.: 1:18-cv-00518-JDP
13   DANIEL W. KISER,                                )
                                                     )
14                    Plaintiff,                     ) JOINT STIPULATION FOR EXTENSION
                                                     ) OF TIME AND ORDER
15          vs.                                      )
     NANCY A. BERRYHILL,                             )
16   Acting Commissioner of Social Security,         )
                                                     )
17                                                   )
                      Defendant.                     )
18                                                   )
19
20           IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record,
21   that the time for responding to Plaintiff’s Opening Brief be extended from March 22, 2019 to

22   April 22, 2019. This is Defendant’s first request for extension. Good cause exists to grant

23   Defendant’s request for extension. Counsel has been on intermittent sick leave with the
24   flu/pneumonia for the past couple weeks. In addition, Counsel also has over 80+ active social

25   security matters, which require two or more dispositive motions per week until mid-April. Due
26   to heavy caseload and unexpected leave, Counsel needs additional time to adequately review the

27   transcript and properly respond to Plaintiff’s Opening Brief. The parties further stipulate that the
28
     JS for Extension of Time,                     Case No. 1:18-cv-00518-JDP

                                                      1
 1   Court’s Scheduling Order shall be modified accordingly. Defendant makes this request in good
 2   faith with no intention to unduly delay the proceedings.
 3
 4   Respectfully submitted,
 5
     Dated: March 21, 2019                /s/ * Langley Kreuze
 6
                                          (*as authorized by email by C. Hodges on March 21, 2019)
 7                                        LANGLEY KREUZE
                                          Attorney for Plaintiff
 8
 9
     Dated: March 21, 2019                MCGREGOR W. SCOTT
10
                                          United States Attorney
11                                        DEBORAH LEE STACHEL
                                          Regional Chief Counsel, Region IX
12                                        Social Security Administration
13
14                                        By      /s/ Tina L. Naicker
                                                  TINA L. NAICKER
15                                                Special Assistant U.S. Attorney
                                                  Attorneys for Defendant
16
17                                               ORDER

18
19   IT IS SO ORDERED.
20
21   Dated:      March 25, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28
     JS for Extension of Time,                    Case No. 1:18-cv-00518-JDP

                                                     2
